Citation Nr: 9928551	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-52 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for disorders of both 
shoulders and arms.


REPRESENTATION


Appellant represented by:	American Red Cross


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945 and from March 1948 to June 1951.

In a decision of August 1994, the Board of Veterans' Appeals 
(Board) denied service connection for disorders of both arms 
and shoulders.  In a November 1995 order, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision, and remanded the case for readjudication of 
the issue of service connection for disorders of both arms 
and shoulders.  In May 1996, the Board remanded the case to 
the Regional Office (RO) in order that consideration might be 
given to the issue of service connection on a secondary basis 
pursuant to the Court's holding in Allen v. Brown, 7 Vet.App. 
439 (1995).  

In a December 1996 decision, the Board denied service 
connection for disorders of both arms and shoulders.  In an 
October 1998 Order, the Court granted a joint motion to 
remand this appeal to the Board.  


REMAND

The joint motion states that the veteran's claim for service 
connection for disorders of both arms and shoulders is well 
grounded.  Thus, the Board is bound by this finding.  See 
Leopoldo v. Brown, 9 Vet.App. 33 (1996) (No. 90-612) (per 
curiam) (Under the "law of the case" doctrine, an earlier 
determination by an appellate court is binding upon that 
appellate court in a later review of the same case). 

Once a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Additionally, VA medical examinations are 
required to comply with the provisions of Board remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In the present case, service medical records disclose that, 
in December 1950, during the veteran's period of active 
service, he sustained a shrapnel injury to his upper right 
back.  Physical examination at that time disclosed a 1-
centimeter entrance wound in the right posterior chest in the 
area over the ninth rib.  Radiographic examination showed a 
3- by 4-millimeter fragment over the right seventh rib.  In 
April 1951, the veteran voiced complaints of pain between his 
shoulders, in addition to tired feelings in his hands and 
arms.  Physical examination showed a small metallic fragment 
in the muscles of the back, though without bony involvement.  
At the time of examination, there was no evidence of 
paresthesia of either the arms or hands.  The pertinent 
diagnosis was psychogenic musculoskeletal reaction, 
manifested by a tired feeling in the hands and arms, and 
dull, aching pain across the upper back, acute, moderate.  
Later that same month, the veteran was heard to complain of 
body numbness and pain in the area of his shrapnel wound.  
Neurological examination was negative, and there was no 
evidence of tenderness in the area of pain.  On service 
separation examination in June 1951, there was noted a prior 
shrapnel wound to the back, though with no abnormalities of 
the bones, joints, or muscles of the extremities.

Service connection is in effect for a shrapnel wound scar of 
the lower pole of the right scapula.  The veteran contends 
that he has disorders of both shoulders and arms as a result 
of service injury or as secondary to the service-connected 
disability.  

The Board remanded the claim in May 1996 for specific 
development.  While the orthopedic examiner in June 1996 
provided an opinion, there was not a direct answer to the 
question of whether arthritis was present to a degree of 10 
percent or more "during the first year after discharge from 
service."  Additionally, VA psychiatric examination did not 
include the completion of any special studies or tests, a 
diagnosis, and an opinion as to etiology for any diagnosis 
found.   

For the foregoing reasons, the case is remanded for the 
following:  

1.  The examiner who conducted the VA 
orthopedic examination in June 1996 
should be asked to provide an opinion as 
to whether arthritis of the arms or 
shoulders was present to a degree of 10 
percent or more during the first year 
after the veteran's discharge from 
service (that is, during the year after 
June 1951).  If that examiner is no 
longer available or if another 
examination is deemed necessary, the RO 
should take appropriate steps to obtain 
this medical opinion.  The claims file 
must be available for the examiner's 
review.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the exact diagnosis, if any, of 
any current psychiatric disorders.  If 
there is no diagnosis, the examiner 
should so state.  The examination report 
should include a detailed account of all 
pathology found.  For any psychiatric 
diagnoses, the examiner should provide an 
opinion as to the degree of probability 
that each such disorder is proximately 
due to or the result of service-connected 
shrapnel wound scar of the lower pole of 
the right scapula or is worsened 
[aggravated] by the shrapnel wound scar 
of the lower pole of the right scapula.  
All necessary special studies or tests, 
including psychological testing, should 
be accomplished.  If no special testing 
or studies are necessary, the examiner 
should so state.  A complete rationale 
for all opinions should be provided.  The 
claims folder must be available for the 
examiner.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See Stegall v. 
West, 10 Vet. App. 489 (1998).  The 
examination reports should be carefully 
reviewed for adequacy, including whether 
all tests, opinions and diagnoses have 
been provided.  The RO should then 
readjudicate the issue of service 
connection for disorders of both 
shoulders and arms.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, containing all potentially 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

